Opportunity Commission rau kev ua hauj lwm muaj vaj (EEOC)
thiab
Kev Ncaj Ncees Department Pej Xeem Cov Cai Division
Chaw Ua Hauj Lwm Ntawm Tshwj Xeeb Counsel Rau Immigration Kev Tsis
Ncaj Ncees Ua Hauj Lwm Cov Kev Coj (OSC)
Koj Puas Paub Yuav Mus Qhov Twg?
Nws muaj ntau cov tsoom fwv cai tiv thaiv cov neeg ua hauj lwm thiab cov los ntawm kev ua hauj lwm kev
ntxub ntxaug. Cov cai no yog tswj los ntawm tsoom fwv cov chaw uas soj ntsuam txog kev ntxub ntxaug.
Neeg feem ntau tsis paub yuav mus nhriav kev pab qhov twg thaum lawv ntseeg tias lawv tau raug tsim
txom los ntawm kev ntxub ntxaug vim, nyob ntawm hom kev ntxub ntxaug yog dab tsi los yog chaw ua hauj
lwm loj npaum cas, lwm cov koom haum tej zaum yuav koom tes. Daim ntawv no yuav pab kom koj to taub
txog tias cov koom haum twg yuav hu yog koj xav tias koj yogi b tug neeg raug ntxub ntaug.

Kev Sib Cais ntawmKeeb Kwm Lub Hauv Paus
Kev ua hauj lwm sib cais ntawm keeb kwm lub hauv paus yog dab tsi?
Feem ntau, qhov no yog thaum koj lub chaw ua hauj lwm saib koj txawv los ntawm koj lub teb chaws uas
yug los yog caj ceg (tiag los yog ntaus nqi), haiv neeg, los yog lwm yam, los ntawm koj lub suab los yog koj
qhov peev xwm hais lus Askiv.
Ib qhov piv txwv ntawm keeb kwm lub hauv paus kev ntxub ntxaug yog thaum tus tswv txais cov neeg
xwb uas yog tseem hais lus Askiv txawm tias lub suab yuav txuam nrog rau cov hauj lwm.
Lub koom haum twg kuv yuav nug yog hais tias kuv xav ua ib daim ntawv txog kev ntxub ntxaug los
ntawm keeb kwm lub hauv paus?
Yog koj qhov chaw ua hauj lwm muajtsawg kawg 15 tus neeg ua hauj lwm hauvtag nrho lub tuam
txhab (tsis yog hauv qhov chaw koj ua hauj lwm xwb), koj yuav tsum thov nrogEEOC. Koj kuj hu tau1‐
800‐669‐4000 los yog mus online rauwww.eeoc.gov/fieldmus nrhiav qhov chaw ua hauj lwm nyob hauv
koj zos.
Yog koj qhov chaw ua hauj lwm muajntawm 4 thiab 14 tus neeg ua hauj lwm hauv tag nrho lub tuam
txhab, koj yuav tsum thov nrogOSC. Koj kuj hu tau OSC’s xov tooj ntawm1‐800‐255‐7688mus nug lus
txog koj txoj cai, los yog mus saib OSC website ntawm: www.justice.gov/crt/about/osc

Kev Sib Cais ntawmKev Ua Pej Xeem
Kev ua hauj lwm sib cais ntawm kev ua pej xeem yog dab tsi?
Qhov no yog thaum koj lub chaw ua hauj lwm saib koj txawv vim koj yog, los yog tsis yog, ib tug pej xeem
Amelikas, los yog vim koj yog ib tug neeg tawg nrog lwm hom.
Ib qhov piv txwv ntawm kev ua pej xeem kev ntxub ntxaug yog thaum koj lub chaw ua hauj lwm txais cov
neeg xwb uas muaj daim H1‐B visas.
Lub koom haum twg kuv yuav nug yog hias tias kuv xav ua ib daim ntawv txog kev ntxub ntxaug los
ntawm kev ua pej xeem?
Yog koj qhov chaw ua hauj lwm muaj ntawm 4 tus neeg ua hauj lwm hauv tag nrho lub tuam txhab, koj
yuav tsum thov nrogOSC.Koj kuj hu tau OSC’s xov tooj ntawm1‐800‐255‐7688mus nug lus txog koj txoj
cai, los yog mus saib OSC website ntawm: www.justice.gov/crt/about/osc
Hmong

Kev Ntxub Ntxaug hauv daim ntawm I‐9 los yog “E‐Verify” (hluav taws xob pov)
thawj Daim Ntawv Tsim Txom
Daim ntawv tsim txom yog dab tsi?
Daim ntawv tsim txom yog thaum lub chaw ua hauj lwm, thaum tshawb txog kev ua hauj lwm qhov ntsim
nyog tau, nug txog ntau los yog ntaub ntawv txawv tshaj ntawm tsoom fwv txoj cai hais tias yuav tsum,
tsis yuav cov ntaub ntawv muaj ceeb, los yog nug lwm yam ntaub ntawv los ntawm tus neeg ua hauj lwm
pej xeem yog dab tsi los yog keeb kwm lub hauv paus. Daim ntawv tsim txom kuj tej zaum yuav tshwm
sim yog tias lub chaw ua hauj lwm ntxub ntxaug txog koj thaum siv qhov hluav taws xob pov thawj.
Ib qhov piv txwv ntawm ntawv tsim txom no yog hais tias koj xaiv los qhia koj daim ntawv tsav tsheb
thiab daim Xaus Saus thaum txais, tab sis koj lub chaw ua hauj lwm kuj nug yuav saib koj daim npav
ntsuab (npav ntsuab).
Lub koom haum twg kuv yuav nug yog hias tias kuv xav ua ib daim ntawv txog kev ntxub ntxaug los
ntawm daim ntawv tsim txom?
Yog koj qhov chaw ua hauj lwm muajntawm 4 tus neeg ua hauj lwmhauv tag nrho lub tuam txhab, koj
yuav tsum thov nrogOSC.Koj kuj hu tau OSC’s xov tooj ntawm1‐800‐255‐7688 mus nug lus txog koj txoj
cai, los yog mus saib OSC website ntawm: www.justice.gov/crt/about/osc

Koj MuajKev Tiv Thaiv Ntxiv!
Hauv tsoom fwv txoj cai, koj kuj tseem raug tiv thaiv ntawm kev ua hauj lwm kev ntxub ntxaug los
ntawmhaiv neeg, xim, poj niam los yog txiv neej, xiam oob qhab, kev ntseeg, hnub nyoog (tshaj 40),
thiab ntaub ntawv caj ceg(uas muaj cov ntaub ntawv tsev neeg kab mob yav dhau los).
Yog koj lub chaw ua hauj lwm muajli ntawm 15 tus neeg ua hauj lwm1 hauv tag nrho lub tuam txhab (kuj
tsis yog qhov chaw koj ua hauj lwm xwb), koj yuav tsum thov nrogEEOC. Koj kuj hu tau1‐800‐669‐4000 los
yog mus online rauwww.eeoc.gov/fieldnrhiav qhov chaw ua hauj lwm nyob hauv koj zos.
Tej txhia xeev kuj muaj cai uas tiv thaiv cov neeg nrhiav kev pab thiab cov neeg ua hauj lwm txog kev ntxub
ntxaug los ntawmhaiv neeg, xim, poj niam los yog txiv neej, xiam oob qhab, kev ntseeg, hnub nyoog
(tshaj thiab hauv qab 40 xyoos),kev nyiam ntawm poj niam thiab txiv neej,pej xeem yog dabtsi, keeb
kwm lub hauv paus, thiab tsev neeg, nrog rau lwm yam.Cov cai no tej zaum yuav npog cov chaw ua hauj
lwm nrog tsawg tshaj li 15 tus neeg ua hauj lwm.
Nyob rau tej qho chaw, koj kuj hu tau311rau ntaub ntawv hauv koj lub zos neeg txoj cai los yog ncaj ncees
rau kev ua hauj lwm koom haum uas tsim cov cai los tiv thaiv kev ntxub ntxaug. Koj kuj sim nrhiav online
rau ntaub ntawv txog cov koom haum no.

Txwv Lub Sij Hawm
Yog koj xav tias koj yog tus neeg raug ntxub ntxaug hauv hauj lwm, nws tseem ceeb uas koj nrhiav kev
pabsai li saivim nws muaj ib lub sij hawm txwv ntawm sij hawm uas koj yuav thov. Tej txhia cai yuam koj
thov ntawm180 hnub,thiab koj yuav swb koj txoj cai yog koj tos!
Yog muaj lus nug txog koj txoj cai ua hauj lwm, koj kuj hu tauOSC xov tooj ntawm1‐800‐255‐7688. Tus xov
tooj qhia 9am mus rau 5pm Eastern Time, Monday – Friday thiab koj yuav tau txaiskev pab sai li sai. Koj
qho hu tuaj yuav tsis pub qhia yog koj xaiv.Kev txhias lus kuj muaj thiab.
Koj kuj hu tau rauEEOC ntawm1‐800‐669‐4000.Nws qhib 7am mus rau 8pm Eastern Time, Monday‐
Friday.Kev txhais lus kuj muaj thiab.
Yog koj tsis paub tias lub koom haum twg yuav hu, thov hu rau tus naj npawb saum toj thiab peb yuav xyuas
kom koj tau xa mus rau lub koom haum yog rau kev pab.
1 Rau kev ntxub ntxaug ntawm hnub nyoog, koj lub chaw ua hauj lwm yuav tsum muaj li ntawm 20 tus neeg ua hauj lwm hauv tag nrho lub tuam txhab.

